









Exhibit 10.3


AVIAT NETWORKS, INC.
2007 STOCK EQUITY PLAN
(As Amended and Restated Effective November 13, 2015)
1.
Purpose

This Plan is intended to encourage ownership of Stock by employees, consultants
and directors of the Company and its Affiliates and to provide additional
incentive for them to promote the success of the Company’s business through the
grant of Awards of or pertaining to shares of the Company’s Stock. The Plan is
intended to permit the grant of Incentive Options, but not all Awards are
required to be Incentive Options. This Plan has been amended and restated
effective November 13, 2015 (the “Plan Restatement Effective Date”) to increase
the number of shares available for issuance pursuant to Awards and for certain
other purposes.


2.
Definitions

As used in this Plan, the following terms shall have the following meanings:


2.1    Accelerate, Accelerated, and Acceleration, means: (a) when used with
respect to an Option or Stock Appreciation Right, that as of the time of
reference the Option or Stock Appreciation Right will become exercisable with
respect to some or all of the shares of Stock for which it was not then
otherwise exercisable by its terms; (b) when used with respect to Restricted
Stock or Restricted Stock Units, that the Risk of Forfeiture otherwise
applicable to the Stock or Units shall expire with respect to some or all of the
shares of Restricted Stock or Units then still otherwise subject to the Risk of
Forfeiture; and (c) when used with respect to Performance Units, that the
applicable Performance Goals shall be deemed to have been met as to some or all
of the Units.


2.2    Acquisition means a merger or consolidation of the Company into another
person (i.e., which merger or consolidation the Company does not survive) or the
sale, transfer, or other disposition of all or substantially all of the
Company’s assets to one or more other persons in a single transaction or series
of related transactions.


2.3    Affiliate means any corporation, partnership, limited liability company,
business trust, or other entity controlling, controlled by or under common
control with the Company.


2.4    Award means any grant or sale pursuant to the Plan of Options, Stock
Appreciation Rights, Performance Units, Restricted Stock, Restricted Stock
Units, or Stock Grants.


2.5    Award Agreement means an agreement between the Company and the recipient
of an Award, setting forth the terms and conditions of the Award.


2.6    Board means the Company’s Board of Directors.


2.7    Change of Control means the occurrence of any of the following:


(a)the consummation of any merger, consolidation, share exchange or Acquisition,
unless immediately following such merger, consolidation, share exchange or
Acquisition at least 50% of the total voting power (in respect of the election
of directors, or similar officials in the case of an entity other than a
corporation) of (i) the entity resulting from such merger, consolidation or
share exchange, or the entity which has acquired all or substantially all of the
assets of the Company (in the case of an asset sale that satisfies the criteria
of an Acquisition) (in either case, the “Surviving Entity”), or (ii) if
applicable, the ultimate parent entity that directly or indirectly has
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the total voting power (in respect of the
election of directors, or similar officials in the case of an entity other than
a corporation) of the Surviving Entity (the “Parent Entity”) is represented by
Company securities that were outstanding immediately prior to such merger,
consolidation, share exchange or Acquisition (or,





--------------------------------------------------------------------------------





if applicable, is represented by shares into which such Company securities were
converted pursuant to such merger, consolidation, share exchange or
Acquisition), or


(b)any person or group of persons (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended and in effect from time to time)
directly or indirectly acquires beneficial ownership (determined pursuant to
Securities and Exchange Commission Rule 13d-3 promulgated under the said
Exchange Act), other than through a merger, consolidation, share exchange or
Acquisition, of securities possessing more than 30% of the total combined voting
power of the Company’s outstanding securities other than (i) an employee benefit
plan of the Company or any of its Affiliates, a trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its
Affiliates, or an underwriter temporarily holding securities pursuant to an
offering of such securities, or


(c)over a period of 36 consecutive months or less, there is a change in the
composition of the Board such that a majority of the Board members (rounded up
to the next whole number, if a fraction) ceases, by reason of one or more proxy
contests for the election of Board members, to be composed of individuals each
of whom meet one of the following criteria: (i) have been a Board member
continuously since the adoption of this Plan or the beginning of such 36 month
period, or (ii) have been elected or nominated during such 36 month period by at
least a majority of the Board members that (x) belong to the same class of
director as such Board member and (y) satisfied the criteria of this subsection
(c) when they were elected or nominated


2.8    Code means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto, and any regulations issued from time to
time thereunder.


2.9    Committee means the Compensation Committee of the Board, or such other
committee of the Board to which such authority may be granted from time to time,
which in general is responsible for the administration of the Plan, as provided
in Section 5 of the Plan. For any period during which no such committee is in
existence “Committee” shall mean the Board and all authority and responsibility
assigned to the Committee under the Plan shall be exercised, if at all, by the
Board.


2.10    Company means Aviat Networks, Inc., a corporation organized under the
laws of the Delaware.


2.11    Covered Employee means an employee who is a “covered employee” within
the meaning of Section 162 (m) of the Code.


2.12    Grant Date means the date as of which an Award is granted, as determined
under Section 7.1(a).


2.13    Incentive Option means an Option which by its terms qualifies as an
“incentive stock option” within the meaning of Section 422 of the Code.


2.14    Market Value means the value of a share of Stock on a particular date
determined by such methods or procedures as may be established by the Committee.
Unless otherwise determined by the Committee, the Market Value of Stock as of
any date is the closing price for the Stock as reported on the NASDAQ Global
Market (or on any other national securities exchange on which the Stock is then
listed) for that date or, if no closing price is reported for that date, the
closing price on the next preceding date for which a closing price was reported.
In addition, for purposes of determining the fair market value of Stock for any
reason other than the determination of the Option Price or Stock Appreciation
Rights, fair market value will be determined by the Administrator in a manner
compliant with Applicable Laws and applied consistently for such purpose. Note
that the determination of fair market value for purposes of tax withholding may
be made in the Administrator’s sole discretion subject to Applicable Laws and is
not required to be consistent with the determination of fair market value for
other purposes.


2.15    Nonstatutory Option means any Option that is not an Incentive Option.


2.16    Option means an option to purchase shares of Stock.


2.17    Option Price means the purchase price payable upon the exercise of an
Option.


2.18    Optionee means a Participant to whom an Option shall have been granted
under the Plan.


2.19    Participant means any holder of an outstanding Award under the Plan.







--------------------------------------------------------------------------------





2.20    Performance Criteria means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The Performance Criteria used to establish
Performance Goals are limited to: (i) cash flow (before or after dividends),
(ii) earnings per share (including, without limitation, earnings before
interest, taxes, depreciation and amortization), (iii) stock price, (iv) return
on equity, (v) stockholder return or total stockholder return, (vi) return on
capital (including, without limitation, return on total capital or return on
invested capital), (vii) return on investment, (viii) return on assets or net
assets, (ix) market capitalization, (x) economic value added, (xi) debt leverage
(debt to capital), (xii) revenue, (xiii) sales or net sales, (xiv) backlog, (xv)
income, pre-tax income or net income, (xvi) operating income or pre-tax profit,
(xvii) operating profit, net operating profit or economic profit, (xviii) gross
margin, operating margin or profit margin, (xix) return on operating revenue or
return on operating assets, (xx) cash from operations, (xxi) operating ratio,
(xxii) operating revenue, (xxiii) market share improvement, (xxiv) general and
administrative expenses or (xxv) customer service.


2.21    Performance Goals means, for a Performance Period, the written goal or
goals established by the Committee for the Performance Period based upon the
Performance Criteria. The Performance Goals may be expressed in terms of overall
Company performance or the performance of a division, business unit, subsidiary,
or an individual, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit or Affiliate,
either individually, alternatively or in any combination, and measured either
quarterly, annually or cumulatively over a period of years, on an absolute basis
or relative to a pre-established target, to previous years’ results or to a
designated comparison group, in each case as specified by the Committee. The
Committee will, in the manner and within the time prescribed by Section 162 (m)
of the Code in the case of Qualified Performance-Based Awards, objectively
define the manner of calculating the Performance Goal or Goals it selects to use
for such Performance Period for such Participant. To the extent consistent with
Section 162(m) of the Code, the Committee may appropriately adjust any
evaluation of performance against a Performance Goal to exclude any of the
following events that occurs during a performance period: (i) asset write-downs,
(ii) litigation, claims, judgments or settlements, (iii) the effect of changes
in tax law, accounting principles or other such laws or provisions affecting
reported results, (iv) accruals for reorganization and restructuring programs
and (v) any extraordinary, unusual, non-recurring or non-comparable items (A) as
described in Accounting Standard Codification 225-20, (B) as described in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s Annual Report to stockholders for the
applicable year, or (C) publicly announced by the Company in a press release or
conference call relating to the Company’s results of operations or financial
condition for a completed quarterly or annual fiscal period.


2.22    Performance Period means the one or more periods of time, which may be
of varying and overlapping durations, selected by the Committee, over which the
attainment of one or more Performance Goals will be measured for purposes of
determining a Participant’s right to, and the payment of, a Performance Unit.


2.23    Performance Unit means a right granted to a Participant under
Section 7.5, to receive cash, Stock or other Awards, the payment of which is
contingent on achieving Performance Goals established by the Committee.


2.24    Plan means this 2007 Stock Equity Plan of the Company, as amended from
time to time, and including any attachments or addenda hereto.


2.25    Qualified Performance-Based Awards means Awards intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.


2.26    Restricted Stock means a grant or sale of shares of Stock to a
Participant subject to a Risk of Forfeiture.


2.27    Restricted Stock Units means rights to receive shares of Stock at the
close of a Restriction Period, subject to a Risk of Forfeiture.


2.28    Restriction Period means the period of time, established by the
Committee in connection with an Award of Restricted Stock or Restricted Stock
Units, during which the shares of Restricted Stock are subject to a Risk of
Forfeiture described in the applicable Award Agreement.


2.29    Risk of Forfeiture means a limitation on the right of the Participant to
retain Restricted Stock or Restricted Stock Units, including a right in the
Company to reacquire shares of Restricted Stock at less than their then Market
Value, arising because of the occurrence or non-occurrence of specified events
or conditions.


2.30    Stock means common stock, par value $0.01 per share, of the Company, and
such other securities as may be substituted for Stock pursuant to Section 8.







--------------------------------------------------------------------------------





2.31    Stock Appreciation Right means a right to receive any excess in the
Market Value of shares of Stock (except as otherwise provided in Section 7.2(c))
over a specified exercise price.


2.32    Stock Grant means the grant of shares of Stock not subject to
restrictions or other forfeiture conditions.


2.33    Ten Percent Owner means a person who owns, or is deemed within the
meaning of Section 422(b)(6) of the Code to own, stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company (or
any parent or subsidiary corporations of the Company, as defined in
Sections 424(e) and (f), respectively, of the Code). Whether a person is a Ten
Percent Owner shall be determined with respect to an Option based on the facts
existing immediately prior to the Grant Date of the Option.


3.
Term of the Plan

Unless the Plan shall have been earlier terminated by the Board, Awards may be
granted under this Plan at any time in the period commencing on the date of
approval of the Plan by the Board and ending immediately prior to the seventh
anniversary of the earlier of the adoption of the Plan by the Board or approval
of the Plan by the Company’s stockholders. Awards granted pursuant to the Plan
within that period shall not expire solely by reason of the termination of the
Plan. Awards of Incentive Options granted prior to stockholder approval of the
Plan are expressly conditioned upon such approval, but in the event of the
failure of the stockholders to approve the Plan shall thereafter and for all
purposes be deemed to constitute Nonstatutory Options.


4.
Stock Subject to the Plan

At no time shall the number of shares of Stock issued pursuant to or subject to
outstanding Awards granted under the Plan (including pursuant to Incentive
Options), nor the number of shares of Stock issued pursuant to Incentive
Options, exceed 2,408,333 shares of Stock, subject, however, to the provisions
of Section 8 of the Plan. For purposes of applying the foregoing limitation,


(a)    if any Option or Stock Appreciation Right expires, terminates, or is
cancelled for any reason without having been exercised in full, or if any other
Award is forfeited by the recipient or repurchased at less than its then Market
Value as a means of effecting its forfeiture, the shares not purchased by the
Optionee or which are forfeited by the recipient or repurchased shall again be
available for Awards to be granted under the Plan;


(b)    the full number of Options and Stock Appreciation Rights granted that are
to be settled by the issuance of Shares shall be counted against the number of
Shares available for award under the Plan, regardless of the number of Shares
actually issued upon settlement of any such Award;


(c)    any Shares withheld to satisfy tax withholding obligations on an Award
issued under the Plan with respect to an Option or Stock Appreciation Right,
Shares tendered to pay the exercise price of an Award under the Plan, and Shares
repurchased on the open market with the proceeds of an Option exercise will not
be eligible to be again available for grant under the Plan;


(d)    each share of Stock issued pursuant to or subject to outstanding Awards
granted after Plan Restatement Effective Date, other than pursuant to or subject
to any Option or Stock Appreciation Right, shall count as 1.76 shares of Stock
(but if forfeited, or repurchased at less than its then Market Value as a means
of effecting forfeiture, shall again be available for grant under the Plan as
1.76 shares of Stock available under the limitation); and


(e)    settlement of any Award shall not count against the foregoing limitation
except to the extent settled in the form of Stock.
Shares of Stock issued pursuant to the Plan may be either authorized but
unissued shares or shares held by the Company in its treasury.


5.
Administration

The Plan shall be administered by the Committee; provided, however, that at any
time and on any one or more occasions the Board may itself exercise any of the
powers and responsibilities assigned the Committee under the Plan and when





--------------------------------------------------------------------------------





so acting shall have the benefit of all of the provisions of the Plan pertaining
to the Committee’s exercise of its authorities hereunder and provided further,
however, that the Committee may delegate to an executive officer or officers the
authority to grant Awards hereunder to employees who are not officers (but in no
event to any non-employee member of the Board or of any board of directors (or
similar governing authority) of any Affiliate), in accordance with such
guidelines as the Committee shall set forth at any time or from time to time.
Subject to the provisions of the Plan, the Committee shall have complete
authority, in its discretion, to make or to select the manner of making all
determinations with respect to each Award to be granted by the Company under the
Plan including the employee, consultant or director to receive the Award and the
form of Award. In making such determinations, the Committee may take into
account the nature of the services rendered by the respective employees,
consultants, and directors, their present and potential contributions to the
success of the Company and its Affiliates, and such other factors as the
Committee in its discretion shall deem relevant. Subject to the provisions of
the Plan, the Committee shall also have complete authority to interpret the
Plan, to prescribe, amend and rescind rules and regulations relating to it, to
determine the terms and provisions of the respective Award Agreements (which
need not be identical), and to make all other determinations necessary or
advisable for the administration of the Plan. The Committee’s determinations
made in good faith on matters referred to in the Plan shall be final, binding
and conclusive on all persons having or claiming any interest under the Plan or
an Award made pursuant hereto.


6.
Authorization of Grants



6.1    Eligibility. The Committee may grant from time to time and at any time
prior to the termination of the Plan one or more Awards, either alone or in
combination with any other Awards, to any employee of or consultant to one or
more of the Company and its Affiliates or to non-employee member of the Board or
of any board of directors (or similar governing authority) of any Affiliate.
However, only employees of the Company, and of any parent or subsidiary
corporations of the Company, as defined in Sections 424(e) and (f),
respectively, of the Code, shall be eligible for the grant of an Option.
Further, in no event shall the number of shares of Stock covered by Options or
other Awards granted to any one person in any one calendar year exceed 83,333,
as adjusted from time to time under Section 8.


6.2    General Terms of Awards. Each grant of an Award shall be subject to all
applicable terms and conditions of the Plan (including but not limited to any
specific terms and conditions applicable to that type of Award set out in the
following Section), and such other terms and conditions, not inconsistent with
the terms of the Plan, as the Committee may prescribe. No prospective
Participant shall have any rights with respect to an Award, unless and until
such Participant shall have complied with the applicable terms and conditions of
such Award (including, if applicable, delivering a fully executed copy of any
agreement evidencing an Award to the Company).


6.3    Effect of Termination of Employment, Etc. Unless the Committee shall
provide otherwise with respect to any Award, if the Participant’s employment or
other association with the Company and its Affiliates ends for any reason,
including because of the Participant’s employer ceasing to be an Affiliate,
(a) any outstanding Option or SAR of the Participant shall cease to be
exercisable in any respect not later than 3 months following that event and, for
the period it remains exercisable following that event, shall be exercisable
only to the extent exercisable at the date of that event, and (b) any other
outstanding Award of the Participant shall be forfeited or otherwise subject to
return to or repurchase by the Company on the terms specified in the applicable
Award Agreement. Military or sick leave or other bona fide leave shall not be
deemed a termination of employment or other association, provided that it does
not exceed the longer of three (3) months or the period during which the absent
Participant’s reemployment rights, if any, are guaranteed by statute or by
contract.


6.4    Non-Transferability of Awards. Except as otherwise provided in this
Section 6.4, Awards shall not be transferable, and no Award or interest therein
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution. All
of a Participant’s rights in any Award may be exercised during the life of the
Participant only by the Participant or the Participant’s legal representative.
However, the Committee may, at or after the grant of an Award of a Nonstatutory
Option, or shares of Restricted Stock, provide that such Award may be
transferred by the recipient to a family member; provided, however, that any
such transfer is without payment of any consideration whatsoever and that no
transfer shall be valid unless first approved by the Committee, acting in its
sole discretion. For this purpose, “family member” has the meaning set forth in
the instruction to Form S-8 under the Securities Act of 1933.


7.
Specific Terms of Awards



7.1    Options.





--------------------------------------------------------------------------------





(a)Date of Grant. The granting of an Option shall take place at the time
specified in the Award Agreement. Only if expressly so provided in the
applicable Award Agreement shall the Grant Date be the date on which the Award
Agreement shall have been duly executed and delivered by the Company and the
Optionee.


(b)Exercise Price. The price at which shares of Stock may be acquired under each
Incentive Option shall be not less than 100% of the Market Value of Stock on the
Grant Date, or not less than 110% of the Market Value of Stock on the Grant Date
if the Optionee is a Ten Percent Owner. The price at which shares may be
acquired under each Nonstatutory Option shall be not less than 100% of the
Market Value of Stock on the Grant Date.


(c)Option Period. No Incentive Option may be exercised on or after the seventh
anniversary of the Grant Date, or on or after the fifth anniversary of the Grant
Date if the Optionee is a Ten Percent Owner. No Nonstatutory Option may be
exercised on or after the seventh anniversary of the Grant Date. If the Market
Value exceeds the Option Price on the last day that an Option may be exercised
under an Award Agreement, as long as an exercise would be permitted under
applicable laws the affected Participant will be deemed to have exercised the
vested portion of such Option in a net exercise under Section 7.1(e) below
without the requirement of any further action.


(d)Exercisability. An Option may be immediately exercisable or become
exercisable in such installments, cumulative or non-cumulative, as the Committee
may determine. In the case of an Option not otherwise immediately exercisable in
full, the Committee may Accelerate such Option in whole or in part at any time;
provided, however, that in the case of an Incentive Option, any such
Acceleration of the Option would not cause the Option to fail to comply with the
provisions of Section 422 of the Code or the Optionee consents to the
Acceleration.


(e)Method of Exercise. An Option may be exercised by the Optionee giving written
notice, in the manner provided in Section 16, specifying the number of shares
with respect to which the Option is then being exercised. The notice shall be
accompanied by payment in the form of cash or check payable to the order of the
Company in an amount equal to the exercise price of the shares to be purchased
or, subject in each instance to the Committee’s approval, acting in its sole
discretion, and to such conditions, if any, as the Committee may deem necessary
to avoid adverse accounting effects to the Company, by delivery to the Company
shares of Stock having a Market Value equal to the exercise price of the shares
to be purchased. An Option may also be exercised via a net exercise method
whereby the Company withholds from the delivery of shares for which the option
was exercised that number of Shares having a fair market value equal to the
aggregate Option Price of the Shares for which the Option was exercised.
If the Stock is traded on an established market, payment of any exercise price
may also be made through and under the terms and conditions of any formal
cashless exercise program authorized by the Company entailing the sale of the
Stock subject to an Option in a brokered transaction (other than to the
Company). Receipt by the Company of such notice and payment in any authorized or
combination of authorized means shall constitute the exercise of the Option.
Within thirty (30) days thereafter but subject to the remaining provisions of
the Plan, the Company shall deliver or cause to be delivered to the Optionee or
his agent the number of shares then being purchased. Such shares shall be fully
paid and nonassessable.


(f)    Limit on Incentive Option Characterization. An Incentive Option shall be
considered to be an Incentive Option only to the extent that the number of
shares of Stock for which the Option first becomes exercisable in a calendar
year does not have an aggregate Market Value (as of the date of the grant of the
Option) in excess of the “current limit”. The current limit for any Optionee for
any calendar year shall be $100,000 minus the aggregate Market Value at the date
of grant of the number of shares of Stock available for purchase for the first
time in the same year under each other Incentive Option previously granted to
the Optionee under the Plan, and under each other incentive stock option
previously granted to the Optionee under any other incentive stock option plan
of the Company and its Affiliates, after December 31, 1986. Any shares of Stock
which would cause the foregoing limit to be violated shall be deemed to have
been granted under a separate Nonstatutory Option, otherwise identical in its
terms to those of the Incentive Option.


(g)    Notification of Disposition. Each person exercising any Incentive Option
granted under the Plan shall be deemed to have covenanted with the Company to
report to the Company any disposition of such shares prior to the expiration of
the holding periods specified by Section 422(a)(1) of the Code and, if and to
the extent that the realization of income in such a disposition imposes upon the
Company federal, state, local or other withholding tax requirements, or any such
withholding is required to secure for the Company an otherwise available tax
deduction, to remit to the Company an amount in cash sufficient to satisfy those
requirements.


7.2    Stock Appreciation Rights.





--------------------------------------------------------------------------------





(a)    Tandem or Stand-Alone. Stock Appreciation Rights may be granted in tandem
with an Option (at or, in the case of a Nonstatutory Option, after, the award of
the Option), or alone and unrelated to an Option. Stock Appreciation Rights in
tandem with an Option shall terminate to the extent that the related Option is
exercised, and the related Option shall terminate to the extent that the tandem
Stock Appreciation Rights are exercised.


(b)    Exercise Price. Stock Appreciation Rights shall have an exercise price of
not less than one hundred percent (100%) of the Market Value of the Stock on the
date of award, or in the case of Stock Appreciation Rights in tandem with
Options, the exercise price of the related Option.


(c)    Period. No Stock Appreciation Right may be exercised on or after the
seventh anniversary of the Grant Date.


(d)    Other Terms. Except as the Committee may deem inappropriate or
inapplicable in the circumstances, Stock Appreciation Rights shall be subject to
terms and conditions substantially similar to those applicable to a Nonstatutory
Option.


7.3    Restricted Stock.


(a)    Purchase Price. Shares of Restricted Stock shall be issued under the Plan
for such consideration, in cash, other property or services, or any combination
thereof, as is determined by the Committee.


(b)    Issuance of Shares. Shares of Restricted Stock awarded pursuant to a
Restricted Stock Award shall be issued as certificates or recorded in book-entry
form, subject to subsection (c) below. Such shares shall be registered in the
name of the Participant. Any certificates so issued shall be printed with an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Award as determined or authorized in the sole discretion of
the Committee. Shares recorded in book-entry form shall be recorded with a
notation referring to the terms, conditions, and restrictions applicable to such
Award as determined or authorized in the sole discretion of the Committee.


(c)    Escrow of Shares. The Committee may require that the stock certificates
or book-entry registrations evidencing shares of Restricted Stock be held in
custody by a designated escrow agent (which may but need not be the Company)
until the restrictions thereon shall have lapsed, and that the Participant
deliver a stock power, endorsed in blank, relating to the Stock covered by such
Award.


(d)    Restrictions and Restriction Period. During the Restriction Period
applicable to shares of Restricted Stock, such shares shall be subject to
limitations on transferability and a Risk of Forfeiture arising on the basis of
such conditions related to the performance of services, Company or Affiliate
performance or otherwise as the Committee may determine and provide for in the
applicable Award Agreement. Any such Risk of Forfeiture may be waived or
terminated, or the Restriction Period shortened, at any time by the Committee on
such basis as it deems appropriate.


(e)    Rights Pending Lapse of Risk of Forfeiture or Forfeiture of Award. Except
as otherwise provided in the Plan or the applicable Award Agreement, at all
times prior to lapse of any Risk of Forfeiture applicable to, or forfeiture of,
an Award of Restricted Stock, the Participant shall have all of the rights of a
stockholder of the Company, including the right to vote, and the right to
receive any dividends with respect to, the shares of Restricted Stock (but any
dividends or other distributions payable in shares of Stock or other securities
of the Company shall constitute additional Restricted Stock, subject to the same
Risk of Forfeiture as the shares of Restricted Stock in respect of which such
shares of Stock or other securities are paid). The Committee, as determined at
the time of Award, may permit or require the payment of cash dividends to be
deferred and, if the Committee so determines, reinvested in additional
Restricted Stock to the extent shares are available under Section 4.


(f)    Lapse of Restrictions. If and when the Restriction Period expires without
a prior forfeiture of the Restricted Stock, any certificates for such shares
shall be delivered to the Participant promptly if not theretofore so delivered,
and the restrictive legends shall be promptly removed from any book-entry
registrations for such shares.


7.4    Restricted Stock Units.


(a)    Character. Each Restricted Stock Unit shall entitle the recipient to such
shares of Stock at a close of such Restriction Period as the Committee may
establish and subject to a Risk of Forfeiture arising on the basis of such
conditions relating to the performance of services, Company or Affiliate
performance or otherwise as the Committee may





--------------------------------------------------------------------------------





determine and provide for in the applicable Award Agreement. Any such Risk of
Forfeiture may be waived or terminated, or the Restriction Period shortened, at
any time by the Committee on such basis as it deems appropriate.


(b)    Form and Timing of Payment. Payment of earned Restricted Stock Units
shall be made in a single lump sum following the close of the applicable
Restriction Period. At the discretion of the Committee, Participants may be
entitled to receive payments equivalent to any dividends declared with respect
to Stock referenced in grants of Restricted Stock Units but only following the
close of the applicable Restriction Period and then only if the underlying Stock
shall have been earned. Unless the Committee shall provide otherwise, any such
dividend equivalents shall be paid, if at all, without interest or other
earnings.


7.5    Performance Units.


(a)    Character. Each Performance Unit shall entitle the recipient to the value
of a specified number of shares of Stock, over the initial value for such number
of shares, if any, established by the Committee at the time of grant, at the
close of a specified Performance Period to the extent specified Performance
Goals shall have been achieved.


(b)    Earning of Performance Units. The Committee shall set Performance Goals
in its discretion which, depending on the extent to which they are met within
the applicable Performance Period, will determine the number and value of
Performance Units that will be paid out to the Participant. After the applicable
Performance Period has ended, the holder of Performance Units shall be entitled
to receive payout on the number and value of Performance Units earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding Performance Goals have been achieved.


(c)    Form and Timing of Payment. Payment of earned Performance Units shall be
made in a single lump sum following the close of the applicable Performance
Period. At the discretion of the Committee, Participants may be entitled to
receive any dividends declared with respect to Stock which have been earned in
connection with grants of Performance Units which have been earned, but not yet
distributed to Participants. The Committee may permit or, if it so provides at
grant require, a Participant to defer such Participant’s receipt of the payment
of cash or the delivery of Stock that would otherwise be due to such Participant
by virtue of the satisfaction of any requirements or goals with respect to
Performance Units. If any such deferral election is required or permitted, the
Committee shall establish rules and procedures for such payment deferrals.


7.6    Stock Grants. Stock Grants shall be awarded solely in recognition of
significant contributions to the success of the Company or its Affiliates, in
lieu of compensation otherwise already due and in such other limited
circumstances as the Committee deems appropriate. Stock Grants shall be made
without forfeiture conditions of any kind.


7.7    Qualified Performance-Based Awards.


(a)    Purpose. The purpose of this Section 7.7 is to provide the Committee the
ability to qualify Awards as “performance-based compensation” under
Section 162(m) of the Code. If the Committee, in its discretion, decides to
grant an Award as a Qualified Performance-Based Award, the provisions of this
Section 7.7 will control over any contrary provision contained in the Plan. In
the course of granting any Award, the Committee may specifically designate the
Award as intended to qualify as a Qualified Performance-Based Award. However, no
Award shall be considered to have failed to qualify as a Qualified
Performance-Based Award solely because the Award is not expressly designated as
a Qualified Performance-Based Award, if the Award otherwise satisfies the
provisions of this Section 7.7 and the requirements of Section 162(m) of the
Code and the regulations promulgated thereunder applicable to “performance-based
compensation.”


(b)    Authority. All grants of Awards intended to qualify as Qualified
Performance-Based Awards and determination of terms applicable thereto shall be
made by the Committee or, if not all of the members thereof qualify as “outside
directors” within the meaning of applicable IRS regulations under Section 162 of
the Code, a subcommittee of the Committee consisting of such of the members of
the Committee as do so qualify. Any action by such a subcommittee shall be
considered the action of the Committee for purposes of the Plan.


(c)    Applicability. This Section 7.7 will apply only to those Covered
Employees, or to those persons who the Committee determines are reasonably
likely to become Covered Employees in the period covered by an Award, selected
by the Committee to receive Qualified Performance-Based Awards. The Committee
may, in its discretion, grant Awards to Covered Employees that do not satisfy
the requirements of this Section 7.7.


(d)    Discretion of Committee with Respect to Qualified Performance-Based
Awards. Options may be granted as Qualified Performance-Based Awards in
accordance with Section 7.1, except that the exercise price of any Option





--------------------------------------------------------------------------------





intended to qualify as a Qualified Performance-Based Award shall in no event be
less than the Market Value of the Stock on the date of grant. With regard to
other Awards intended to qualify as Qualified Performance-Based Awards, such as
Restricted Stock, Restricted Stock Units, or Performance Units, the Committee
will have full discretion to select the length of any applicable Restriction
Period or Performance Period, the kind and/or level of the applicable
Performance Goal, and whether the Performance Goal is to apply to the Company, a
Subsidiary or any division or business unit or to the individual. Any
Performance Goal or Goals applicable to Qualified Performance-Based Awards shall
be objective, shall be established not later than three (3) months after the
beginning of any applicable Performance Period (or at such other date as may be
required or permitted for “performance-based compensation” under Section 162(m)
of the Code) and shall otherwise meet the requirements of Section 162(m) of the
Code, including the requirement that the outcome of the Performance Goal or
Goals be substantially uncertain (as defined in the regulations under
Section 162(m) of the Code) at the time established.


(e)    Payment of Qualified Performance-Based Awards. A Participant will be
eligible to receive payment under a Qualified Performance-Based Award that is
subject to achievement of a Performance Goal or Goals only if the applicable
Performance Goal or Goals period are achieved within the applicable Performance
Period, as determined by the Committee. In determining the actual size of an
individual Qualified Performance-Based Award, the Committee may reduce or
eliminate but not increase the amount of the Qualified Performance-Based Award
earned for the Performance Period, if in its sole and absolute discretion, such
reduction or elimination is appropriate.


(f)    Maximum Award Payable. The maximum Qualified Performance-Based Award
payment to any one Participant under the Plan for a Performance Period is the
number of shares of Stock set forth in Section 4 above, or if the Qualified
Performance-Based Award is paid in cash, that number of shares multiplied by the
Market Value of the Stock as of the date the Qualified Performance-Based Award
is granted.


(g)    Limitation on Adjustments for Certain Events. No adjustment of any
Qualified Performance-Based Award pursuant to Section 8 shall be made except on
such basis, if any, as will not cause such Award to provide other than
“performance-based compensation” within the meaning of Section 162(m) of the
Code.


7.8    Awards to Participants Outside the United States. The Committee may
modify the terms of any Award under the Plan granted to a Participant who is, at
the time of grant or during the term of the Award, resident or primarily
employed outside of the United States in any manner deemed by the Committee to
be necessary or appropriate in order that the Award shall conform to laws,
regulations, and customs of the country in which the Participant is then
resident or primarily employed, or so that the value and other benefits of the
Award to the Participant, as affected by foreign tax laws and other restrictions
applicable as a result of the Participant’s residence or employment abroad,
shall be comparable to the value of such an Award to a Participant who is
resident or primarily employed in the United States. The Committee may establish
supplements to, or amendments, restatements, or alternative versions of the Plan
for the purpose of granting and administrating any such modified Award. No such
modification, supplement, amendment, restatement or alternative version may
increase the share limit of Section 4.


8.
Adjustment Provisions



8.1    Adjustment for Corporate Actions. All of the share numbers set forth in
the Plan reflect the capital structure of the Company as of the Plan Restatement
Effective Date. Subject to Section 8.2, if subsequent to the Plan Restatement
Effective Date the outstanding shares of Stock (or any other securities covered
by the Plan by reason of the prior application of this Section) are increased,
decreased, or exchanged for a different number or kind of shares or other
securities, or if additional shares or new or different shares or other
securities are distributed with respect to shares of Stock, through merger,
consolidation, sale of all or substantially all the property of the Company,
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split, or other similar distribution with respect to such shares
of Stock, an appropriate and proportionate adjustment will be made in (i) the
maximum numbers and kinds of shares provided in Section 4, (ii) the numbers and
kinds of shares or other securities subject to the then outstanding Awards,
(iii) the exercise price for each share or other unit of any other securities
subject to then outstanding Options and Stock Appreciation Rights (without
change in the aggregate purchase price as to which such Options or Rights remain
exercisable), and (iv) the repurchase price of each share of Restricted Stock
then subject to a Risk of Forfeiture in the form of a Company repurchase right.


8.2    Treatment in Certain Acquisitions. Subject to any provisions of then
outstanding Awards granting greater rights to the holders thereof, in the event
of an Acquisition in which outstanding Awards are not Accelerated in full
pursuant to Section 9, any then outstanding Awards shall nevertheless Accelerate
in full to the extent not assumed or replaced by comparable Awards referencing
shares of the capital stock of the successor or acquiring entity or parent
thereof, and thereafter (or after a reasonable period following the Acquisition,
as determined by the Committee) terminate. As to any one or more outstanding
Awards which are not otherwise Accelerated in full by reason of such
Acquisition, the Committee may also, either





--------------------------------------------------------------------------------





in advance of an Acquisition or at the time thereof and upon such terms as it
may deem appropriate, provide for the Acceleration of such outstanding Awards in
the event that the employment of the Participants should subsequently terminate
following the Acquisition. Each outstanding Award that is assumed in connection
with an Acquisition, or is otherwise to continue in effect subsequent to the
Acquisition, will be appropriately adjusted, immediately after the Acquisition,
as to the number and class of securities and other relevant terms in accordance
with Section 8.1.


8.3    Cancellation and Termination of Awards. The Committee may, in connection
with any merger, consolidation, share exchange or other transaction entered into
by the Company in good faith, determine that any outstanding Awards granted
under the Plan, whether or not vested, will be canceled and terminated and that
in connection with such cancellation and termination the holder of such Award
may receive for each share of Common Stock subject to such Award a cash payment
(or the delivery of shares of stock, other securities or a combination of cash,
stock and securities equivalent to such cash payment) equal to the difference,
if any, between the amount determined by the Committee to be the fair market
value of the Common Stock and the purchase price per share (if any) under the
Award multiplied by the number of shares of Common Stock subject to such Award;
provided that if such product is zero or less or to the extent that the Award is
not then exercisable, the Award will be canceled and terminated without payment
therefor.


8.4    Dissolution or Liquidation. Upon dissolution or liquidation of the
Company, other than as part of an Acquisition or similar transaction, each
outstanding Option and SAR shall terminate, but the Optionee or SAR holder (if
at the time in the employ of or otherwise associated with the Company or any of
its Affiliates) shall have the right, immediately prior to the dissolution or
liquidation, to exercise the Option or SAR to the extent exercisable on the date
of dissolution or liquidation.


8.5    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. In the event of any corporate action not specifically
covered by the preceding Sections, including but not limited to an extraordinary
cash distribution on Stock, a corporate separation or other reorganization or
liquidation, the Committee may make such adjustment of outstanding Awards and
their terms, if any, as it, in its sole discretion, may deem equitable and
appropriate in the circumstances. The Committee may make adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including, without limitation, the events
described in this Section) affecting the Company or the financial statements of
the Company or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.


8.6    Related Matters. Any adjustment in Awards made pursuant to this Section 8
shall be determined and made, if at all, by the Committee and shall include any
correlative modification of terms, including of Option exercise prices, rates of
vesting or exercisability, Risks of Forfeiture, applicable repurchase prices for
Restricted Stock, and Performance Goals and other financial objectives which the
Committee may deem necessary or appropriate so as to ensure the rights of the
Participants in their respective Awards are not substantially diminished nor
enlarged as a result of the adjustment and corporate action other than as
expressly contemplated in this Section 8. No fraction of a share shall be
purchasable or deliverable upon exercise, but in the event any adjustment
hereunder of the number of shares covered by an Award shall cause such number to
include a fraction of a share, such number of shares shall be adjusted to the
nearest smaller whole number of shares. No adjustment of an Option exercise
price per share pursuant to this Section 8 shall result in an exercise price
which is less than the par value of the Stock.


9.
Change of Control

Upon the occurrence of a Change of Control:


(a)    any and all Options and Stock Appreciation Rights not already exercisable
in full shall Accelerate if and to the extent so provided in the Award Agreement
or so determined by the Committee;


(b)    any Risk of Forfeiture applicable to Restricted Stock and Restricted
Stock Units which is not based on achievement of Performance Goals shall lapse
if and to the extent so provided in the Award Agreement or so determined by the
Committee; and


(c)    all outstanding Awards of Restricted Stock and Restricted Stock Units
conditioned on the achievement of Performance Goals and the target payout
opportunities attainable under outstanding Performance Units shall be deemed to
have been satisfied as of the effective date of the Change of Control if and to
the extent so provided in the Award Agreement or so determined by the Committee;





--------------------------------------------------------------------------------





None of the foregoing shall apply, however, (i) in the case of any Award
pursuant to an Award Agreement requiring other or additional terms upon a Change
of Control (or similar event), or (ii) if specifically prohibited under
applicable laws, or by the rules and regulations of any governing governmental
agencies or national securities exchanges. Nor shall the foregoing apply in the
case of a Qualified Performance-Based Award except to the extent the foregoing
would not interfere with the qualification of the Award under 162(m) of the Code
at any time prior to a Change of Control (so that, for example, if a Change of
Control occurs but does not constitute a change of control within the meaning of
Section 162(m) of the Code, there shall be no Acceleration of any Qualified
Performance-Based Award pursuant to this Section 9, but if the Change of Control
does constitute a change of control within the meaning of Section 162(m) of the
Code, then the Award shall Accelerate to the extent provided above regardless of
whether it thereafter ceases to qualify as a Qualified Performance-Based Award).


10.
Settlement of Awards



10.1    In General. Options and Restricted Stock shall be settled in accordance
with their terms. All other Awards may be settled in cash, Stock, or other
Awards, or a combination thereof, as determined by the Committee at or after
grant and subject to any contrary Award Agreement. The Committee may not require
settlement of any Award in Stock pursuant to the immediately preceding sentence
to the extent issuance of such Stock would be prohibited or unreasonably delayed
by reason of any other provision of the Plan.


10.2    Violation of Law. Notwithstanding any other provision of the Plan or the
relevant Award Agreement, if, at any time, in the reasonable opinion of the
Company, the issuance of shares of Stock covered by an Award may constitute a
violation of law, then the Company may delay such issuance and the delivery of
such shares until (i) approval shall have been obtained from such governmental
agencies, other than the Securities and Exchange Commission, as may be required
under any applicable law, rule, or regulation and (ii) in the case where such
issuance would constitute a violation of a law administered by or a regulation
of the Securities and Exchange Commission, one of the following conditions shall
have been satisfied:


(a)the shares are at the time of the issue of such shares effectively registered
under the Securities Act of 1933; or


(b)the Company shall have determined, on such basis as it deems appropriate
(including an opinion of counsel in form and substance satisfactory to the
Company) that the sale, transfer, assignment, pledge, encumbrance or other
disposition of such shares or such beneficial interest, as the case may be, does
not require registration under the Securities Act of 1933, as amended or any
applicable State securities laws.
The Company shall make all reasonable efforts to bring about the occurrence of
said events.


10.3    Corporate Restrictions on Rights in Stock. Any Stock to be issued
pursuant to Awards granted under the Plan shall be subject to all restrictions
upon the transfer thereof which may be now or hereafter imposed by the charter,
certificate or articles, and by-laws, of the Company.


10.4    Investment Representations. The Company shall be under no obligation to
issue any shares covered by any Award unless the shares to be issued pursuant to
Awards granted under the Plan have been effectively registered under the
Securities Act of 1933, as amended, or the Participant shall have made such
written representations to the Company (upon which the Company believes it may
reasonably rely) as the Company may deem necessary or appropriate for purposes
of confirming that the issuance of such shares will be exempt from the
registration requirements of that Act and any applicable state securities laws
and otherwise in compliance with all applicable laws, rules and regulations,
including but not limited to that the Participant is acquiring the shares for
his or her own account for the purpose of investment and not with a view to, or
for sale in connection with, the distribution of any such shares.


10.5    Registration. If the Company shall deem it necessary or desirable to
register under the Securities Act of 1933, as amended or other applicable
statutes any shares of Stock issued or to be issued pursuant to Awards granted
under the Plan, or to qualify any such shares of Stock for exemption from the
Securities Act of 1933, as amended or other applicable statutes, then the
Company shall take such action at its own expense. The Company may require from
each recipient of an Award, or each holder of shares of Stock acquired pursuant
to the Plan, such information in writing for use in any registration statement,
prospectus, preliminary prospectus or offering circular as is reasonably
necessary for that purpose and may require reasonable indemnity to the Company
and its officers and directors from that holder against all losses, claims,
damage and liabilities arising from use of the information so furnished and
caused by any untrue statement of any material fact therein or caused by the
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made. In addition, the Company may require of any such
person that he or she agree that, without the prior written consent of the
Company or the managing underwriter in any public offering of





--------------------------------------------------------------------------------





shares of Stock, he or she will not sell, make any short sale of, loan, grant
any option for the purchase of, pledge or otherwise encumber, or otherwise
dispose of, any shares of Stock during the 180 day period commencing on the
effective date of the registration statement relating to the underwritten public
offering of securities. Without limiting the generality of the foregoing
provisions of this Section 10.5, if in connection with any underwritten public
offering of securities of the Company the managing underwriter of such offering
requires that the Company’s directors and officers enter into a lock-up
agreement containing provisions that are more restrictive than the provisions
set forth in the preceding sentence, then (a) each holder of shares of Stock
acquired pursuant to the Plan (regardless of whether such person has complied or
complies with the provisions of clause (b) below) shall be bound by, and shall
be deemed to have agreed to, the same lock-up terms as those to which the
Company’s directors and officers are required to adhere; and (b) at the request
of the Company or such managing underwriter, each such person shall execute and
deliver a lock-up agreement in form and substance equivalent to that which is
required to be executed by the Company’s directors and officers.


10.6    Placement of Legends; Stop Orders; etc. Each share of Stock to be issued
pursuant to Awards granted under the Plan may bear a reference to the investment
representation made in accordance with Section 10.4 in addition to any other
applicable restriction under the Plan, the terms of the Award and to the fact
that no registration statement has been filed with the Securities and Exchange
Commission in respect to such shares of Stock. All shares of Stock or other
securities delivered under the Plan shall be subject to such stock transfer
orders and other restrictions as the Committee may deem advisable under the
rules, regulations, and other requirements of any stock exchange upon which the
Stock is then listed, and any applicable federal or state securities law, and
the Committee may cause a legend or legends to be put on any certificates or
recorded in connection with book-entry accounts representing the shares to make
appropriate reference to such restrictions.


10.7    Tax Withholding. Whenever shares of Stock are issued or to be issued
pursuant to Awards granted under the Plan, the Company shall have the right to
require the recipient to remit to the Company an amount sufficient to satisfy
federal, state, local or other withholding tax requirements if, when, and to the
extent required by law (whether so required to secure for the Company an
otherwise available tax deduction or otherwise) prior to the delivery of any
such shares. The obligations of the Company under the Plan shall be conditional
on satisfaction of all such withholding obligations and the Company shall, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the recipient of an Award. However, in such
cases Participants may elect, subject to the approval of the Committee, acting
in its sole discretion, to satisfy an applicable withholding requirement, in
whole or in part, by having the Company withhold shares to satisfy their tax
obligations. The Company also may require a Participant to satisfy withholding
obligations by engaging in a cashless exercise transaction (whether through a
broker or otherwise) implemented by the Company in connection with the Plan.
Participants may only elect to have Shares withheld having a fair market value
on the date the tax is to be determined equal to the minimum statutory total tax
which could be imposed on the transaction. All elections shall be irrevocable,
made in writing, signed by the Participant, and shall be subject to any
restrictions or limitations that the Committee deems appropriate.


11.
Reservation of Stock

The Company shall at all times during the term of the Plan and any outstanding
Awards granted hereunder reserve or otherwise keep available such number of
shares of Stock as will be sufficient to satisfy the requirements of the Plan
(if then in effect) and the Awards and shall pay all fees and expenses
necessarily incurred by the Company in connection therewith.


12.
Limitation of Rights in Stock; No Special Service Rights

A Participant shall not be deemed for any purpose to be a stockholder of the
Company with respect to any of the shares of Stock subject to an Award, unless
and until shares shall have been issued therefor and delivered to the
Participant or his agent. Any Stock to be issued pursuant to Awards granted
under the Plan shall be subject to all restrictions upon the transfer thereof
which may be now or hereafter imposed by the Certificate of Incorporation and
the By-laws of the Company. Nothing contained in the Plan or in any Award
Agreement shall confer upon any recipient of an Award any right with respect to
the continuation of his or her employment or other association with the Company
(or any Affiliate), or interfere in any way with the right of the Company (or
any Affiliate), subject to the terms of any separate employment or consulting
agreement or provision of law or corporate articles or by-laws to the contrary,
at any time to terminate such employment or consulting agreement or to increase
or decrease, or otherwise adjust, the other terms and conditions of the
recipient’s employment or other association with the Company and its Affiliates.


13.
Unfunded Status of Plan

The Plan is intended to constitute an “unfunded” plan for incentive
compensation, and the Plan is not intended to constitute a plan subject to the
provisions of the Employee Retirement Income Security Act of 1974, as amended.
With respect to any payments not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any





--------------------------------------------------------------------------------





rights that are greater than those of a general creditor of the Company. In its
sole discretion, the Committee may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to deliver Stock or
payments with respect to Options, Stock Appreciation Rights and other Awards
hereunder, provided, however, that the existence of such trusts or other
arrangements is consistent with the unfunded status of the Plan.


14.
Nonexclusivity of the Plan

Neither the adoption of the Plan by the Board nor the submission of the Plan to
the stockholders of the Company shall be construed as creating any limitations
on the power of the Board to adopt such other incentive arrangements as it may
deem desirable, including without limitation, the granting of stock options and
restricted stock other than under the Plan, and such arrangements may be either
applicable generally or only in specific cases.


15.
Termination and Amendment of the Plan

The Board may at any time terminate the Plan or make such modifications of the
Plan as it shall deem advisable. Unless the Board otherwise expressly provides,
no amendment of the Plan shall affect the terms of any Award outstanding on the
date of such amendment.
The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, provided that the Award as amended is consistent
with the terms of the Plan.
Notwithstanding the foregoing,


(a)    the Board may not amend the Plan to (i) change the description of the
persons eligible for Awards under the Plan (ii) increase the number of shares of
Stock available under the Plan except as necessary to carry out the provisions
of Section 8 (concerning certain adjustments attributable to corporate actions
and other events), or (iii) change the basis on which shares under any Award are
taken into account for purposes of the limitation on the number of shares of
Stock available under the Plan, without shareholder approval;


(b)    neither the Board nor the Committee may reprice any outstanding Award,
whether by amendment, by cancellation and regrant, or by reacquiring any
outstanding Award in consideration of the grant of a new Award or the payment of
other compensation, without shareholder approval; and


(c)    no amendment or modification of the Plan by the Board, or of an
outstanding Award by the Committee, shall impair the rights of the recipient of
any Award outstanding on the date of such amendment or modification or such
Award, as the case may be, without the recipient’s consent; provided, however,
that no such consent shall be required if (i) the Board or Committee, as the
case may be, determines in its sole discretion and prior to the date of any
Change of Control that such amendment or alteration either is required or
advisable in order for the Company, the Plan or the Award to satisfy any law or
regulation, including without limitation the provisions of Section 409A of the
Code or to meet the requirements of or avoid adverse financial accounting
consequences under any accounting standard, or (ii) the Board or Committee, as
the case may be, determines in its sole discretion that such amendment or
alteration is not reasonably likely to significantly diminish the benefits
provided under the Award, or that any such diminution has been adequately
compensated.


16
Notices and Other Communications



1.    Any notice, demand, request or other communication hereunder to any party
shall be deemed to be sufficient if contained in a written instrument delivered
in person or duly sent by first class registered, certified or overnight mail,
postage prepaid, or telecopied with a confirmation copy by regular, certified or
overnight mail, addressed or telecopied, as the case may be, (i) if to the
recipient of an Award, at his or her residence address last filed with the
Company and (ii) if to the Company, at its principal place of business,
addressed to the attention of its Treasurer, or to such other address or
telecopier number, as the case may be, as the addressee may have designated by
notice to the addressor. All such notices, requests, demands and other
communications shall be deemed to have been received: (i) in the case of
personal delivery, on the date of such delivery; (ii) in the case of mailing,
when received by the addressee; and (iii) in the case of facsimile transmission,
when confirmed by facsimile machine report.


2.    Electronic Delivery. The Company may deliver by e-mail or other electronic
means (including posting on a website maintained by the Company or by a third
party under contract with the Company all documents relating to the Plan or any
Award and all other documents that the Company is required to deliver to its
security holders (including prospectuses, annual reports and proxy statements).





--------------------------------------------------------------------------------







17.
Severability

If any one or more of the provisions contained in this Agreement shall be
invalid, illegal or unenforceable in any respect under any applicable law, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.


18.
Choice of Law; Choice of Forum

The Plan, all Awards and all determinations made and actions taken under the
Plan, to the extent not otherwise governed by the laws of the United States,
will be governed by the laws of the State of Delaware without giving effect to
principles of conflicts of law. For purposes of litigating any dispute that
arises under this Plan, a Participant’s acceptance of an Award is his or her
consent to the jurisdiction of the State of Delaware, and agreement that any
such litigation will be conducted in Delaware Court of Chancery, or the federal
courts for the United States for the District of Delaware, and no other courts,
regardless of where a Participant’s services are performed.


19.
Forfeiture and Clawback

Without limiting in any way the generality of the Committee’s power to specify
any terms and conditions of an Award consistent with law, and for greater
clarity, the Committee may specify in an Award Agreement that the Participant’s
rights, payments and benefits with respect to an Award, including any payment of
Shares received upon exercise or in satisfaction of an Award under the Plan
shall be subject to reduction, cancellation, forfeiture or clawback upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions, without limit as to time. Such events shall
include, but not be limited to, failure to accept the terms of the Award
Agreement, termination of service under certain or all circumstances, violation
of material Company policies, misstatement of financial or other material
information about the Company, fraud, misconduct, breach of noncompetition,
confidentiality, nonsolicitation, noninterference, corporate property
protection, or other agreements that may apply to the Participant, or other
conduct by the Participant that the Committee determines is detrimental to the
business or reputation of the Company and its Subsidiaries, including facts and
circumstances discovered after termination of service. Awards granted under the
Plan shall be subject to any compensation recovery policy or minimum stock
holding period requirement as may be adopted or amended by the Company from time
to time.


20.
Tolling

If exercising an Option or Stock Appreciation Right prior to its expiration is
not permitted because of applicable laws, other than the rules of any stock
exchange or quotation system on which the Stock is listed or quoted, the Option
or Stock Appreciation Right will remain exercisable until 30 days after the
first date on which exercise would no longer be prevented by such provisions. If
this would result in the Option or Stock Appreciation Right remaining
exercisable past the end of its original Option Period, then it will remain
exercisable only until the end of the later of (x) the first day on which its
exercise would not be prevented by applicable laws and (y) the last day of the
Option Period.





